Citation Nr: 1042515	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hypertension.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for heel spurs.

5.  Entitlement to service connection for arthritis of the hands.

6.  Entitlement to service connection for residuals of exposure 
to environmental hazards.

7.  Entitlement to service connection for residuals of radiation 
exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served in the Army National Guard for over twenty 
years, with active duty service from June 1981 to August 1981, 
June 1982 to July 1982, and from October 2003 to April 2005 where 
he served in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and March 2007 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  The Board notes that the March 2007 
rating action on appeal also denied service connection for 
headaches.  Service connection was ultimately granted for this 
disability in a July 2007 rating decision.  

Additional evidence was submitted by the Veteran in November 
2007, following certification of the appeal to the Board.  This 
evidence, which consists of a print-out of the list of 
medications prescribed by the Veteran's VA physicians, was not 
accompanied by a waiver of RO consideration.  Nevertheless, the 
Board finds that the additional evidence is not pertinent to the 
appeal, and as such, initial RO consideration is not necessary.  
38 C.F.R. § 20.1304(c).  Specifically, the medication list does 
not reflect current treatment for flat feet, heel spurs, 
arthritis of the hands, or residuals of exposure to environmental 
hazards or radiation.  Additionally, although the medication list 
reflects medication for high blood pressure, this is duplicative 
of evidence already of record.  
The issue of service connection for a neck disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's hypertension results in diastolic pressure 
predominately 100 or more, or systolic pressure predominantly 160 
or more, or a history of diastolic pressure predominantly 100 or 
more.

2.  The Veteran does not have current flat feet associated with 
his active military duty.

3.  The Veteran does not have current heel spurs associated with 
his active military duty.

4.  The Veteran does not have current arthritis of the hands 
associated with his active military duty.  

5.  The Veteran has not identified any specific disability in 
connection with his claim for service connection for residuals of 
exposure to environmental hazards and radiation, and the medical 
evidence does not reflect any disorder found to be related to 
exposure to environmental hazards or radiation.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102. 4.104, 
Diagnostic Code 7101 (2009).

2.  Service connection for flat feet is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).  
3.  Service connection for heel spurs is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).  

4.  Service connection for arthritis of the hands is not 
warranted.  §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

5.  Service connection for residuals of exposure to environmental 
hazards is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  Service connection for residuals of radiation exposure is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

As to the service connection issues on appeal, the VCAA notice 
requirements were satisfied by June 2005 and September 2006 
letters.  The Veteran was informed of the law and regulations 
governing the assignment of disability ratings and effective 
dates in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the Veteran's claim for an increased evaluation 
of his 
service-connected hypertension, the Board notes that the claim 
was originally one for service connection.  It was then granted 
and an initial disability rating and effective date have been 
assigned.  Therefore, the Veteran's service connection claim has 
been more than substantiated - it has been proven.  Accordingly, 
section 5103(a) notice has served its purpose and is no longer 
required.  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  Id.

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 
3.103 were satisfied by an April 2006 letter (which notified the 
Veteran of the grant of service connection for hypertension, the 
assignment of a noncompensable rating, effective April 2005, and 
his appellate rights) and the July 2007 statement of the case 
(which set forth the criteria necessary for a compensable 
disability evaluation, citations to applicable law, and the 
reasons and bases for the grant of a noncompensable rating).  
Thus, the Board finds that the applicable due process 
requirements have been met.

The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  The Veteran has been accorded 
pertinent VA examinations.  Additionally, all evidence adequately 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
in the June 2005 VCAA notice letter, the RO asked the Veteran to 
identify the specific disability that resulted from his claimed 
exposure to environmental hazards and radiation.  The Veteran did 
not respond.  


II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as arthritis becomes manifest to a 
degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

IV.  Increased Rating

Historically, the RO granted service connection for hypertension 
in an April 2006 rating decision and assigned a noncompensable 
disability rating, effective from April 2005.  This service-
connected disability remains evaluated as noncompensable.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's service-connected hypertension is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 10 
percent rating is assigned for service-connected hypertension 
with evidence of any of the following: diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 160 or 
more, or; where continuous medication is required for control of 
hypertension in an individual with a history of diastolic 
pressure predominantly 100 or more.

The Veteran contends that his hypertension is more severe than 
his current noncompensable rating indicates.  Specifically, in 
his August 2007 Substantive Appeal, the Veteran essentially 
asserted that without medication his blood pressure would be 
higher.  The Veteran is competent to describe his service-
connected hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the Veteran's descriptions of his service-
connected disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

The service treatment records reflect multiple elevated blood 
pressure readings, with a February 2005 post-deployment medical 
assessment noting high blood pressure.  Although not readily 
apparent from the service treatment records, the Veteran has 
consistently reported that he was placed on anti-hypertensive 
medication in 2004.

A June 2005 VA baseline history and physical examination reflects 
elevated blood pressure of 144/91, and the examiner's assessment 
that the Veteran's hypertension was not controlled by his 
medication at that time.

The report of a subsequent November 2005 VA general medical 
examination shows the Veteran reported blood pressure readings 
within normal limits with frequent blood pressure checks at home 
measuring in the 120/60 range.  He denied any symptoms 
attributable to hypertension.  Blood pressure readings at that 
time were 123/72, 137/83, and 135/77.

Most recently, the Veteran underwent a VA hypertension 
examination in October 2006.  He reported that his blood pressure 
at been up and down.  He provided the examiner with three blood 
pressure readings from a private primary care doctor, which were 
elevated at 135/91, 156/98, and 155/103.  Other than headaches, 
he reported no symptoms related to his hypertension.  His blood 
pressure at that time was 150/95.

A subsequent VA treatment report shows blood pressure within 
normal limits at 113/63.

Based on the foregoing evidence, the Board finds that a 
compensable evaluation for the Veteran's service-connected 
hypertension is not warranted at any time during the appeal.  
Specifically, while medical records dated during the course of 
the appeal reflect periodically elevated blood pressure despite 
medication, they include no blood pressure readings showing 
diastolic pressure predominately 100 or more, or systolic 
pressure predominately 160 or more.  Additionally, while the 
evidence reflects that the Veteran's hypertension has required 
medication for control, it does not reflect a history of 
diastolic pressure predominately 100 or more.  

The Board acknowledges the Veteran's assertion that his 
hypertension meets the requirements for a compensable rating; and 
while he is competent to describe the symptoms of his 
hypertension, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as an opinion 
addressing whether his service-connected disability satisfies the 
applicable diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As noted above, disability ratings are made by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity as determined by the clinical 
evidence of record.  In the instant case, the Board finds the 
medical evidence, which directly addresses the criteria under 
which the service-connected disability is evaluated, more 
probative than the Veteran's subjective assertions of the 
severity of his disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not for 
application. 

V.  Service Connection

A.  Flat Feet And Heel Spurs

The service treatment records reflect normal clinical evaluation 
of the Veteran's feet upon service entrance in May 1981.  
However, a couple of months later, in July 1981, during a period 
of active duty, the Veteran complained of bilateral foot pain.  
The assessment at that time was bilateral dropped arches, pes 
planus, and left plantar fasciitis.  He was given arch supports, 
heel wedges and insoles to assist with these conditions, and 
later underwent left heel spur removal surgery.  Subsequent 
records, dated during the Veteran's last period of active duty, 
reflect complaints of bilateral foot pain since his deployment in 
October 2003.  X-rays performed in December 2003 produced normal 
findings of the right foot, and a small inferior heel spur in the 
left foot.  

The Veteran underwent VA examination of his feet in November 
2005, at which time he reported a several year history of 
increasing pain in his heels and arches, which was relieved by 
taking his shoes off.  Clinical and X-ray examination of the feet 
revealed no palpable or range of motion tenderness, normal arches 
with 
weightbearing and nonweightbearing bilaterally and no spurring.  
The assessment was an "essentially normal foot," although the 
examiner noted that he had no doubt that the Veteran may 
occasionally have some plantar fascial tenderness given his 
history of working as a forklift operator and his current 
occupation as a policeman.  

Based on the foregoing evidence, the Board finds that service 
connection for flat feet and heel spurs is not warranted.  
Although the record reflects findings and treatment of flat feet 
and a left heel spur during active service, post-service medical 
records, including the November 2005 VA examination, and 
subsequent VA treatment reports, do not reflect any current 
chronic orthopedic foot condition, including flat feet and heel 
spurs.  While the Veteran may currently experience foot pain, the 
Board notes that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Given the lack of competent diagnostic 
evidence showing that the Veteran has current flat feet or heel 
spurs, the claim for service connection for these conditions must 
be denied.  Brammer, 3 Vet. App. 223, 225 (1992).

B.  Arthritis Of The Hands

The service treatment records are negative for complaints or 
findings of arthritis of the hands.  Likewise, post-service 
medical records do not reflect a diagnosis of arthritis of the 
hands.  

In the absence of competent proof of present arthritis of the 
hands, there can be no valid claim, and the appeal must be 
denied.  Brammer, 3 Vet. App. 223, 225 (1992).

C.  Residuals Of Exposure To Environmental Hazards And Radiation

The Veteran is seeking service connection for residuals of 
exposure to environmental hazards and radiation.  As mentioned 
previously, however, he has not identified any specific 
disability for which he is seeking benefits.  Additionally, the 
service treatment records and post-service medical records 
(including a June 2005 VA baseline history and physical 
examination and a November 2005 VA general medical examination) 
do not reflect any disorder found to be related to exposure to 
environmental hazards or radiation.

Here, where the Veteran has not identified the disability for 
which he is seeking entitlement to service connection, there can 
be no valid claim for service connection, and the appeal must be 
denied.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer, 3 Vet. App. 223, 225 (1992).  

ORDER

Entitlement to an initial compensable rating for service-
connected hypertension is denied.  

Service connection for flat feet is denied.

Service connection for heel spurs is denied.

Service connection for arthritis of the hands is denied.

Service connection for residuals of exposure to environmental 
hazards is denied.

Service connection for residuals of radiation exposure is denied.


REMAND

The Veteran attributes his currently-shown neck disorder to 
active military service.  Specifically, he contends that he 
injured his neck in a soccer accident. 

Private treatment records, dated in October and November 2002 
while the Veteran was not on a period of active duty, show that 
he underwent a cervical discectomy and fusion for chronic neck 
pain resulting from a herniated nucleus pulposus (slipped disk).  
X-rays of the cervical spine at that time also revealed some 
degenerative changes.  Parenthetically, the Board notes that 
prior to 2002 there is no medical or other evidence reflecting a 
neck condition.  

A medical record, dated in September 2003, notes the Veteran's 
previous neck surgery.  A subsequent record, dated in November 
2003 while the Veteran was on active duty but before his 
deployment, shows he complained of back pain following a fall 
while playing soccer.  Significantly, this record is silent for 
any neck-related complaints.  However, a July 2004 medical record 
reflects a complaint of neck pain, and the report of his February 
2005 post-deployment examination shows the Veteran reported that 
he felt his neck was "worse," with a notation by the examiner 
which indicates that the Veteran saw a practioner for neck pain 
while "in Theatre."  

During a November 2005 VA general medical examination, the 
Veteran reported resolution of his neck symptoms after his 
discectomy, but that his neck pain had returned following the 
2003 soccer accident.  Upon clinical and X-ray examination of the 
cervical spine, the examiner provided a diagnosis of degenerative 
joint disease and degenerative disc disease as well as "remote 
cervical strain (alleged by patient)."  

As a preliminary matter, the Board notes that because the record 
does not reflect that the Veteran was diagnosed with a neck 
disorder while on active duty or active duty for training, direct 
service connection for this does not appear warranted.  

However, given the evidence of neck-related complaints during the 
Veteran's subsequent period of active duty from October 2003 to 
April 2005, the question remains whether a pre-existing neck 
disorder was aggravated during this period of service.  The Board 
finds that this question should be addressed by a VA medical 
professional.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims file should be 
reviewed by an individual with the 
appropriate expertise.  The reviewer is 
asked to express an opinion as to whether 
the Veteran's neck disorder (including 
herniated nucleus polpusus at C5-6 and 
degenerative changes) underwent any 
permanent increase in severity beyond its 
natural progression during active service 
October 2003 to April 2005.  In reaching 
this determination, the examiner is asked 
to address and consider the documented 
complaint of neck pain in July 2004 as 
well as the Veteran's reports of increased 
neck pain since a 2003 soccer accident.  

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If it not possible to provide the 
requested information, that should be 
explained.  If the requested opinion 
cannot be made without a physical 
examination of the Veteran, that should be 
arranged.

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
provided with an appropriate time for 
response.  The case should then be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


